Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are not convincing. 
Applicant begins by stating in A. that “Applicant is surprised by this rejection in light of the remarks of the prior response, and because several of the objectionable phrases are found in claims of the parent”, an issued patent.  It should be noted that the allowability of the previous application existed in their claiming of the embodiment of the invention best portrayed in Figure 1G and their claiming of specific inner and outer diameters of various pieces of their device that at that time appeared to be novel and unobvious.  Also, upon further review it is possible that a reasonable Examiner can change their mind about the definiteness of a claim.  Also, the Examiner’s discovery of the Wilt reference somewhat changed that her reasoning further.  I am not sure why Applicant deleted the phrase "an outer diameter of all inclined blade stirrers is equal to or less than an inner diameter of the anchor impeller" in claim 1 either, instead of just amending it to make it more clear as was the Examiner’s hope by making the 112 rejection.  I would agree that claiming the various diameters and the way that they related to the whole was helping applicant however indefinite it is.

With regard to Applicant’s arguments in D. Applicant’s point of view is seen but is still unclear as Applicant is arguing “located within” is unclear as there is only 1 pair of stirrer blades claimed so that the inclined stirrer blades can’t be between them as there appears to be only one (on top or on the bottom) of the inclined blade stirrers.   It appears the Applicant is trying to arguing that the length of each of the blade is somehow relatable.  This may be interesting, but is presently unclear the way it is claimed/argued.  Again, a clearer drawings/specification with labeled parts would have helped this case from the beginning.
Due to the still lacking clarity of the claims, the art rejections stand.  Applicant is encouraged to better recite how the length of their different radial components that are attached to the main shaft relate to each other.  This is presently unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "an outer diameter of all inclined blade stirrers is equal to or less than an inner diameter of the anchor impeller" in claim 1 is a relative term which renders the claim indefinite.  The term "an outer diameter of all inclined blade stirrers is equal to or less than an inner diameter of the anchor impeller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
With regard to claim 1 and applicant’s recitation “wherein the stirrer blades of the anchor impeller are parallel to each other” is not clear.  There is only one anchor impeller claimed, not more than one arranged on the shaft above/below one another.  It is not clear how the stirrer blades can be parallel to each other given there is only one claimed and each arm is arranged around the same central portion.   Appropriate correction is required.  The new recitation “to the shaft axis” is a new type of unclear as it is not clear to “what” shaft axis they are referring.  From applicants drawings and given the Examiner’s difficulty in identifying what exactly constitutes the stirrer blades, it seems like these two structures are actually perpendicular to one another, instead of being parallel.
With regard to claim 1, applicant’s recitation “wherein all inclined blade stirrers are located within the anchor impeller” …”wherein the anchor impeller and the inclined-blade stirrers all have a fixed spatial orientation relative to each other” are not clear.  How would a stirrer be located within the anchor impeller physically yet also have fixed spatial orientation to each other.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-4, 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilt (US 4,438,074).
With regard to claims 1 and 4, Wilt discloses a stirrers system capable of improving mixing and mass transport comprising: 
A shaft (15) comprising a shaft axis (figure 1).
One anchor impeller (17) comprising at least two opposing stirrer blades wherein the blades have no pitch with respect to the shaft axis (Figures 1 and 2).
One or more inclined-blade stirrers (19) each comprising at least 2 stirrer blades, wherein each blade has a pitch (Figures 1 and 3).
A reaction vessel (see Figure 1: vessel 11) (see col. 2, lines 3-6 and 14-33). The agitators providing improved mixing of the liquid in the vessel (col. 2, lines 34-38).
With regard to claims 2, 8, and 9, Wilt further discloses that any number of stirrer elements (i.e., agitators) can be utilized for the desired reactor. Further, Wilt discloses that different types of the stirrer elements and arrangements can be used for a particular reactor configuration.
With regard to claim 7, Wilt et al. teach such a pitch (Col. 4 lines 19-21).
With regard to the dimensions claimed within claims 1, 3, and 10, the diameter/height of the conveying elements in the stirrer system is deemed merely an engineering design choice and is not given a significant patentable weight since it is obvious and well within the abilities of one of ordinary skill in the art to design a conveying elements to any dimensions according to need (i.e., the desired mixing properties).
Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/24/2021